UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CARRIE L. SHULMAN, M.D.,
Plaintiff.,

vs. Case No. 8217-¢:v-l480-T-27SPF

BAYCARE MEDICAL GROUP,
INC. d/b/a BayCare Medical Group,

Defendant.

ORDER
BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge (Dkt.
75), recommending that Plaintiff’s Motion to Disrniss Without Prejudice (Dkt. 45) be granted
Defendant objects to the recommendation (Dkt. 78), to which Plaintiff responded (Dkt. 79). Upon
consideration, Defendant’s objections are overruled Plaintifi’s motion (Dkt. 45) is GRANTED.
Standard
A district court may accept, reject, or modify a magistrate judge’s report and
recommendation 28 U.S.C. § 636(‘0)(1). In the absence of specific objections, there is no
requirement that findings be reviewed de nova Garvey v. Vaughn, 993 F.Zd 776, 779 n.9 (l lth Cir.
1993). Nevertheless, the district court reviews the report and recommendation for “clear error” even
in the absence of objections Macort v. Prem, Inc., 208 F. App’x 781, 784 (i lth Cir. 2006). Legal
conclusions are reviewed de novo, even in the absence of an objectiorr. See LeCroy v. McNeil, 397

F. App’x 554, 556 (1 ith Cir. 2010) (citing Um`ted Sfates v. Warren, 687 F.Zd 347, 348 (1 lth Cir.

1982); Cooper~Housron v. S. Ry. Co., 37 F.3d 603, 694 (1 lth Cir. 1994).
Objections and Discussion

The factual and procedural background is in the Report and Recommendation. in her motion,
Plaintiff seeks to dismiss this action and pursue her claims in state court. (Dl<t. 45). Defendant
contends that the Magistrate Judge erred in determining that no clear prejudice or loss of a
substantial right Would result from permitting Plaintifi` to dismiss this action. (Dkt. 78).

The Magistrate Judge correctly noted that under Fed. R. Civ. P. 41 (a)(Z), “a piaintiff, With
court approval and upon terms that the court considers proper, may dismiss their action voluntarily
and without prejudice to future litigation.” (Dkt. 75j p. 2). And, as the Magistrate Judge correctly
observed, “voluntary dismissal should he granted unless the defendant will suffer ‘clear legal
prejudice, other than the prospect of a subsequent lawsuit.’” (ld.)(citations omitted). fn appiying
these standards, the Magistrate Judge correctly concluded that “Defendant has not identified any
clear prejudice or substantial right it would lose if dismissal is allowed” nor any “evidence of bad
faith by the Plaintiff.” (Id. at p. l, 4).' After a de novo review, I agree with the Magistrate Judge.

Defendant contends that it will be prejudiced because “the dismissal of this action Will result
in the loss of a substantial right by Defendant » the Defendant’s statutory right to a federal forum.”
{Dkt. 78, p. 15). This contention was not raised in its initial opposition to Plaintift`s motion,
however, and will not be considered See Willfams v. McNeil, 557 F.3d 1287, 1292 (l lth Cir. 2009)

(“[A] district court has discretion to decline to consider a party’s argument when that argument was

 

' ln its opposition before the Magistrate ludge, Defendant argued that Plaintift’s motion for dismissal
constituted “biatant forum shoppi`ng.” (Dkt. 46, p. 5). The Magistrate Juclge distinguished the cases cited by
Det`endant and correctly concluded that the tactical advantage Plaintiff may gain by pursuing her claims in state court
does not constitute “ciear legal prejudice" under established Eleventh Circuit precedent (Dkt. 75, pp. 3»~4); see
McCants v. Fom’ Moror Co., lnc., 78} F.Zd 855, 857 (l lth Cir.1986) (“Thus it is no bar to a voluntary dismissal that
the plaintiff may obtain some tactical advantage over the defendant in future litigation.”).

2

not first presented to the magistrate judge.”).2

The Magistrate Judge recommends that as a condition of dismissal, Plaintiff should
reimburse Defendant for any Wasted fees and expenses resulting from dismissal and a subsequent
state suit. (Dkt. 75, p. 4-5). Defendant does not challenge this recommendation And, this condition
is Warranted. See Pontenberg, 252 F.3d at 1260; McCants, 781 F.Zd at 857.

After careful consideration of the Report and Recommendation and an independent
examination of the record, l find that the Report and Recommendation should be adopted, confirmed,
and approved Plaintiff’s Motion to Dismiss (Dkt. 45) is GRANTED. This case is DISMISSED
without prejudice, on condition that Plaintiff reimburse Defendant for costs and fees incurred which
have been wasted. Jurisdiction is reserved to determine those costs and fees on proper application
under Local Rule 4.18. All pending motions are DENIED as moot. The Clerk is directed to CLOSE
the fiie.

D()NE AND ORDERED this 2 Oday of November, 2018.

  

 

S D. WHITTEMORE
Unlted States District Judge

Copies to: Counsel of Record

 

2 ln any event, this contention is not persuasive, considering Circuit precedent. As correctly noted by the
Magistrate Judge, under Eleventh Circuit precedent, the guiding principle is that “in most cases, a voluntary
dismissal should be granted unless the defendant will suffer clear legal prejudice, other then the mere prospect of a
subsequent lawsuit, as a result.” Pontenberg v. Boston Sci. Corp., 252 F,3cl 1253, 1255 (l ith Cir. 2001) (quoting
McCants, 781 F.2d at 856-57). Defendant’s interest in litigating in federal court, while important, does not mandate
denial of Plaintiff"s motion Temp[eton v. Nedlloyd Lz'nes, 901 F.Zd 1273, 1276 (5th Cir. 1990). (“While defendants
choice of forum is an important factor to be considered by the district court, its loss does not automatically create
abuse of` discretion.”).

